Citation Nr: 0502736	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for localized small 
calcifications, bilateral lower lung fields.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's lung disability is currently manifested by 
pulmonary function test results of FEV-1 of 99 percent, FVC 
of 95 percent, and a 93 percent DLCO.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent (minimum 
compensable rating) for localized small calcifications, 
bilateral lower lung fields have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.97; Diagnostic Codes 6825 to 6833 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A medical report from Pulmonary and Critical Care Consultants 
dated in April 2001 showed FVC of 71 percent, and FEV-1 of 71 
percent, and DLCO of 81 percent.  It was noted that there was 
a small airways obstructive defect.  Lung volumes were within 
normal limits. Diffusion capacity was within normal limits.  
FVC changed by 8 percent; FEV1 changed by 7 percent.  It was 
noted that this was interpreted as an insignificant response 
to bronchodilator.  

VA outpatient treatment records dated June and August 2001 
indicated that x-rays revealed calcification in the left 
upper quadrant having the suggestion of granulomata, likely 
related to the spleen.  In August 2001, x-rays showed 
calcified granulomata seen in both lungs.  Minimal increased 
interstitial markings were consistent with chronic 
interstitial lung disease and were not significantly changed 
from 08/10.  The impression was no granulomatous disease of 
the chest, no acute disease.

At his April 2002 VA examination, the veteran reported that 
he was exposed to gas while in the service.  Specifically, he 
indicated it was nitric acid, red fumes, in Flat Rock in 
approximately 1954 or 1955.  He reported that he was 
hospitalized for three months at Sulfridge Air Force Base.  
He reported a cough ever since.  He indicated he continued to 
have a cough, which was so bad in 2001 that he passed out 
multiple times while coughing.  He reported that his cough 
was somewhat better since then.  He indicated that he was not 
taking any medications currently for his cough.  He reported 
that he did try over the counter cough medicine, which did 
not help.  The veteran indicated that he was taking no 
medications for his lungs.  He denied fever or night sweats 
and reported that he lost ten pounds in the past few months.  
He indicated that he had coughed up blood, but none in the 
last month.  Prior to that, he stated that he was coughing up 
bloody sputum and was still coughing up yellow sputum.  It 
was noted that the veteran was on no C-PAP, oxygen or 
antimicrobial therapy.  He has not been diagnosed as having a 
lung malignancy.  The veteran did not have dyspnea on 
exertion.  He reported that he was also limited in his 
activity as, when he fell off a ladder last year and passed 
out due to coughing, he broke the L1-through L3 vertebral 
bodies in his back.  It was noted that the veteran ambulated 
with a rolling walker.  He reported pain radiating down both 
legs since then.

The examination showed the veteran in no acute distress.  He 
was dyspneic walking down the hall approximately 200 feet.  
Weight was 189 pounds.  His pulse was 74, respirations were 
20 and his pulse oximetry on room air was 97 percent.  On 
cardiovascular examination, he had a normal SI and SII as 
well as regular rate and rhythm.  There was no right 
ventricular heave.  The lungs were clear to auscultation 
except with wheezing anteriorly.  He had no lower extremity 
edema and no cyanosis or clubbing.  X-rays of the chest 
revealed multiple well-circumscribed nodular opacities, 
probably calcified by report, probably present on the prior 
examination.  Pulmonary function tests were noted as having a 
normal FEV1, FVC, and ratio.  The diagnosis was pulmonary 
granulomas.  The April 2002 pulmonary function tests showed 
FVC of 95 percent, and FEV-1 of 99 percent, and DLCO of 93 
percent.  

In September 2002, the veteran submitted medical records from 
St. Joseph Mercy Health System, Sparrow Health System, and 
Lansing Neurosurgical Associates; statement from Legal Aid of 
Central Michigan; a copy of a rating decision dated September 
1993; and a copy of an application for Insurance to John 
Hancock Mutual Life Insurance.

These documents did not show any treatment, complaints, or 
diagnosis of the veteran's service connected lung disability.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated April 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for a compensable evaluation for his lung disability.  
The letter informed the veteran of what the evidence must 
show to establish entitlement to the benefit he wanted.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, the veteran was scheduled for a VA 
examination and the veteran submitted additional private 
medical documentation.  A rating decision was issued in June 
2002, and a statement of the case was issued in November 
2002.  The veteran submitted additional documentation in 
September 2002.  A supplemental statement of the case was 
then issued in May 2003.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's localized small 
calcifications, bilateral lower lung fields at the zero 
percent rate under 38 C.F.R. § 4.97, Diagnostic Codes 6825-
6833.

Interstitial lung disease rated under Codes 6825 through 6833 
of the VA rating schedule are rated under the General Rating 
Formula for Interstitial Lung Disease. Under this formula, a 
100 percent rating shall be assigned for Forced Vital 
Capacity (FVC) measured at less than 50 percent of that 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with cardio 
respiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.  A 60 
percent rating shall be assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardio respiratory limitation.  A 30 
percent rating shall be assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  A 10 percent rating shall be assigned for FVC 
measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted.  38 C.F.R. 4.97, Codes 6825 to 6833 
(as in effect since October 2, 1996).

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).

Analysis

The veteran contends that his lung disability is more severe 
than contemplated by the current noncompensable evaluation.

The medical evidence of record does not show that the veteran 
meets the required criteria for a compensable rating for his 
service-connected lung disability.

Although the veteran has complained of a persistent cough, 
considerable expectoration, and dyspnea on exercise, the 
veteran's April 2002 VA pulmonary function tests showed FVC 
of 95 percent, and FEV-1 of 99 percent, and DLCO of 93 
percent.  X-rays showed multiple well-circumscribed nodular 
opacities, probably calcified by report, probably present on 
the prior examination.  The diagnosis was pulmonary 
granulomas.  

The medical evidence does not show FVC of 75 to 80 percent 
predicted, or; DLCO (SB) of 66 to 80 percent predicted to 
warrant a 10 percent disability rating under the diagnostic 
code.  The results of the pulmonary function testing clearly 
demonstrate that the veteran's lung disability to be no more 
than 0 percent disabling.

Thus, the medical evidence does not show that a 10 percent 
rating is warranted.  The preponderance of the evidence is 
against this aspect of the claim for a higher rating for 
localized small calcifications, bilateral lower lung fields.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.120, 4.13 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for localized small 
calcifications, bilateral lower lung fields is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


